            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

JIMMY ASHLEY                                            PLAINTIFF

v.                      No. 3:18-cv-224-DPM

NOAH, LLC                                             DEFENDANT

                              ORDER
     I recuse. Paul Waddell and Justin Parkey are on my recusal list.
The Clerk must therefore reassign this case at random by chip
exchange.
     So Ordered.




                                     D.P. Marshall Jr.
                                     United States District Judge
